DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 4/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,723,541 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. Regarding claims 11 and 22 Applicant argues:
 	“However, ‘reinforcing compliance with escalation of events . . . by using audio, video, multimedia cues and also email and SMS alerts as well as alerting caregivers’ in Kanagla is not the same as a user-specified order for sending escalating alerts to a plurality of communication media, as recited in amended independent claim 1 or amended independent claim 22. For at least this reason, Kanagla has not been shown to have described a system including a processor configured to ‘based on [a] deviation of [a] distribution, send escalating alerts to [a] plurality of communication media via the network interface and according to the configuration of notifications including [a] user-specified order for sending the escalating alerts to the plurality of communication media.’4 For analogous reasons, Kanagla has not been shown to have described one or more non-transitory storage media having stored thereon instructions for causing one or more processors to perform operations including ‘based on [a] distribution of . . . consumable units from . . . containers, sending escalating alerts to [a] plurality of communication media via [a] network interface and according to [a] configuration of notifications including [a] user-specified order for sending the escalating alerts to the plurality of communication media,’ as recited in amended independent claim 22.5
 	In view of the foregoing, amended independent claim 11 and amended independent claim 22 are believed to be in condition for allowance. Each of the remaining dependent claims is believed to be allowable or at least the same reasons that the claim from which it depends is believed to be allowable.”
However, a “user-specified” order is disclosed in paragraph [0083] of the prior art because the MCE “reacts to each event”, “evaluates the patient’s location”, and ensures “the alerts are actionable based on the patient’s location”. The user’s interaction with the dispenser specifies the order of the alerts. Furthermore, paragraph [0019] of the prior art discloses using “a patient’s learned behavior” to schedule “past, current and upcoming alerts”. Additionally, paragraph [0062] discloses adjusting “alerting mechanisms to compensate for patient fatigue” which is another example where a user specifies the “order for order for sending the escalating alerts to the plurality of communication media” as claimed. Likewise, paragraph [0078] discloses: location “information among other uses is also used to alert the multiple caregivers if the smart dispenser is displaced from its normal location”, which is another example of “notifications including user-specified order for sending the escalating alerts to the plurality of communication media” because these escalated notifications depend on an order (i.e. the arrangement of a person according to a specific pattern) of a user being inside or outside a normal location. Finally, Figure 2 of the prior art explicitly details an order at “201” of “1” and “2” for sending alerts to the patient’s caregivers. Therefore, Applicant’s arguments are not convincing and the claims stand rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 11, 13-22, and 24-30 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Knagala (USP 2014/0058560).
	Regarding claim 11, Knagala discloses a system (100) comprising: 
a base (110,111) including a processor (see paragraph [0048]), a memory (see paragraph [0048]), and containers (111), the memory storing a schedule for a user associated with the base (see paragraph [0073]); and 
a network interface (see Figure 1) configured to couple the base in a communicating relationship with a data network, wherein the processor is configured to 
receive, via communication between the network interface and a cloud account associated with the user (see paragraph [0057]), a configuration (see “adapt logic” in paragraph [0062]; also see Figure 2) of notifications including user-specified order for sending escalating alerts to a plurality of communication media (see paragraph [0083]),
dispense consumable units from the containers according to the schedule (600), 
track a distribution of the consumable units from the containers (see paragraph [0060]),
determine a deviation of the distribution of the consumable units from the schedule (see paragraph [0077]), and 
based on the deviation of the distribution, send escalating alerts to the plurality of communication media via the network interface and according to the configuration of notifications including the user-specified order for sending the escalating alerts to the plurality of communication media (see paragraphs [0062] and [0083]).
	Regarding claim 13, Knagala discloses the system of claim 11, wherein the configuration of notifications includes a time interval between a scheduled time for a dosage and a first one of the escalating alerts (see paragraphs [0083] and [0108[]).
	Regarding claim 14, Knagala discloses the system of claim 11, wherein the configuration of notifications includes configuration of a push notification system of one or more of the plurality of communication media in communication with the network interface of the base (see paragraphs [0052], [0069], [0074] and [0106]).
	Regarding claim 15, Knagala discloses the system of claim 11, wherein the configuration of notifications includes one or more predetermined contacts for the user (see “alerting caregivers” in paragraph [0083] and paragraphs [0104]-[0105]).
	Regarding claim 16, Knagala discloses the system of claim 11, wherein the deviation of the distribution of the consumable units from the schedule includes a missed dose (see paragraph [0104]).
	Regarding claim 17, Knagala discloses the system of claim 11, wherein the escalating alerts to the plurality of communication media include at least one alert to a device locally networked with the network interface of the base (see paragraph [0073]).
	Regarding claim 18, Knagala discloses the system of claim 11, wherein the escalating alerts to the plurality of communication media include at least one alert to a device in short-range communication with the network interface of the base (see paragraphs [0055], [0075], and [0085]).
	Regarding claim 19, Knagala discloses the system of claim 11, wherein the escalating alerts to the plurality of communication media include at least one alert to a remote resource in communication with the network interface via the data network (see paragraph [0083]).
	Regarding claim 20, Knagala discloses the system of claim 11, wherein the processor is further configured to receive, via the network interface, communication from a remote resource, the communication from the remote resource associating the base with the user (see paragraph [0065]).
	Regarding claim 21, Knagala discloses the system of claim 11, wherein the base further includes a user interface (104), and the escalating alerts to the plurality of communication media include at least one alert to the user interface (see paragraph [0083]).
 	Regarding claim 22, Knagala discloses one or more non-transitory storage media having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving, via communication between a network interface and a cloud account associated with a user (see paragraph [0057]), a configuration (see “adapt logic” in paragraph [0062]; see also Figure 2) of notifications including a user-specified order for sending escalating alerts to a plurality of communication media (see paragraph [0083]);
dispensing consumable units from containers of a base (600);
tracking a distribution of the consumable units from the containers (see paragraph [0060]); and
based on the distribution of the consumable units from the containers, sending escalating alerts to the plurality of communication media via the network interface and according to the configuration of notifications including the user-specified order for sending the escalating alerts to the plurality of communication media (see paragraph [0062] and [0083]).
	Regarding claim 24, Knagala discloses the one or more non-transitory storage media of claim 22, wherein the configuration of notifications includes a time interval between a scheduled time for a dosage and a first one of the escalating alerts (see paragraphs [0083] and [0108[]).
	Regarding claim 25, Knagala discloses the one or more non-transitory storage media of claim 22, wherein the configuration of notifications includes configuration of a push notification system of one or more of the plurality of communication media in communication with the network interface of the base (see paragraphs [0052], [0069], [0074] and [0106]).
	Regarding claim 26, Knagala discloses the one or more non-transitory storage media of claim 22, wherein tracking the distribution of the consumable units from the containers includes determining levels of the consumable units from the containers (see paragraph [0092]).
	Regarding claim 27, Knagala discloses the one or more non-transitory storage media of claim 26, wherein the escalating alerts include at least one alert related to a respective level of the consumable units in at least one of the containers (see paragraphs [0054] and [0092]).
	Regarding claim 28, Knagala discloses the one or more non-transitory storage media of claim 22, wherein the escalating alerts to the plurality of communication media include at least one alert to a device locally networked with the network interface of the base (see paragraph [0073]).
	Regarding claim 29, Knagala discloses the one or more non-transitory storage media of claim 22, wherein the escalating alerts to the plurality of communication media include at least one alert to a device in short-range communication with the network interface of the base (see paragraphs [0055], [0075], and [0085]).
	Regarding claim 30, Knagala discloses the one or more non-transitory storage media of claim 22, wherein the escalating alerts to the plurality of communication media include at least one alert to a remote resource in communication with the network interface via a data network (see paragraph [0083]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
6/9/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655